                                                                                           John H. Kazanjian
                                                                                                  15th Floor
                                                                                        477 Madison Avenue
                                                                                   New York, NY 10022-5802
                                                                                           +1.212.702.5420
                                                                                      jkazanjian@bdlaw.com




                                        January 10, 2020

VIA ECF AND EMAIL AT FAILLA NYSDCHAMBERS@NYSD.USCOURTS.GOV

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
                                                            MEMO ENDORSED
New York, NY 10007

       Re:     Philadelphia Indemnity Insurance Company v. Streb, Inc., No. 1:19-cv-00366
               (KFP)

Dear Judge Failla:

        Pursuant to Rule 9 of your Honor's Individual Rules of Practice in Civil Cases, Defendant
Streb, Inc. (“Streb”) hereby requests leave to file redacted versions of its Memorandum of Law
in Support of its Motion for Partial Summary Judgment, Statement of Material Facts, and
Exhibits 3, 4, and 14 of the Declaration of John H. Kazanjian (“Kazanjian Declaration”)
submitted in connection therewith. Streb also hereby requests leave to file Exhibit 5 of the
Kazanjian Declaration under seal. We make this request pursuant to the requirements set forth in
the Agreed Protective Order that was So Ordered on July 17, 2019 (see Dkt. No. 25).

        This action is an insurance coverage dispute in connection with an underlying personal
injury action captioned Shana Guins v. Streb, Inc. (N.Y. Sup. Ct. Bronx Co., Index No.
34004/2018E) (the "Guins action"). Exhibit 5 consists of emails from a PIIC employee that PIIC
has marked "Confidential Information." Similarly, the redacted portions of PIIC's Memorandum
of Law, Statement of Material Facts, and Exhibits 3, 4, and 14 of the Kazanjian Declaration
include discussion of those emails. This request is being made as required under paragraph 7 of
the Agreed Protective Order. The relevant emails were sought in discovery by Streb and
produced by PIIC with the understanding that they would be held confidential. In order to
prevent any prejudice against PIIC in connection therewith, we request that the Court grant Streb
leave to file a redacted version of its Memorandum of Law, Statement of Material Facts, and
Exhibits 3, 4, and 14, and to file Exhibit 5 under seal.




                 Austin, TX  Baltimore, MD    Boston, MA    Charlotte, NC
             New York, NY   San Francisco, CA   Seattle, WA   Washington, DC
January 10, 2020
Page 2


        Copies of the unredacted version of the Memorandum of Law, Statement of Material
Facts, and Exhibits 3, 4, 5, and 14 are enclosed for your reference. The enclosed versions of
PIIC's Memorandum of Law, Statement of Material Facts, and Exhibits 3, 4, and 14 highlight the
information that has been redacted.




                                           Respectfully,




                                           John H. Kazanjian


cc (via ECF and e-mail):   Michael T. Glascott, Esq.
                           Adam Ross Durst, Esq.
                           Jessica L. Kyle, Esq.




 Application GRANTED.

 Dated:        New York, New York                 SO ORDERED.
               January 13, 2020




                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
